DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6, 8-13, and 15 are pending and are examined and claims 7 and 14 are cancelled as per the amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 3 and 4 disclose “the bath vessel”. Lines 15 and 16 disclose “the reactor bath vessel”. Please change lines 15 and 16 to “the bath vessel” for consistency.  Appropriate correction is required.
For consistency, please use the same term. Claim 1 discloses “base titrating solution” and later in claim “titrating base solution”.

Claim 15 is objected to because of the following informalities:  
For consistency, please use the same term. Claim 1 discloses “base titrating solution” and later in claim “base solution”.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jamiolkowski (US Pub 2013/0330827), in view of Bhandarkar (US Pub 2015/0011814), and further view of Odi (US Pub 2017/0152328).

Regarding Claim 1, Jamiolkowski teaches a system for performing in vitro testing of bioabsorbable medical devices ([0048]  in vitro work is conducted to completely hydrolyze an absorbable polyester surgical implant device, such as sutures at constant pH and elevated temperature), comprising: 
a mixing reactor bath vessel for containing a bioabsorbable specimen and an 10aqueous bath ([0064] Regarding the initial amount of water in the hydrolysis vessel, it is 
the bath vessel having an inlet and an outlet ([0046] glass vessel. the glass vessel have an open top and the inlet and outlet can be at the open end as one example, [0064] Regarding the initial amount of water in the hydrolysis vessel, it is to be understood that a sufficient volume of water to effectively cover the test article in the hydrolysis vessel will be required. The hydrolysis vessel should have adequate spare volume to accommodate the test article, initial quantity of water and the final volume of titrating base solution.) and a mixer ([0091] magnetically stirred); 
a burette inserted into the bath vessel for delivering a flow of a base titrating solution ([0048]  a controlled means of introducing a dilute sodium hydroxide solution through Teflon.RTM. tubing); 
20a pH probe ([0046] a pH probe, [0048]); 
a measuring vessel for holding the pH probe, the vessel having an inlet and an outlet ([0092] The sample vessel was continuously monitored for pH changes (drops in pH) from the setpoint. Typically the pH is controlled to .+-.0.2 or better. If any decrease was detected, 0.05N sodium hydroxide solution was added to return the pH to the setpoint; [0046] glass vessels with temperature control; an open vessel would have an inlet and outlet and be capable of fluid communication with the reactor bath vessel for receiving and discharging a flow of the bath); 

While Jamiolkowski teaches ([0048] temperature controller), Jamiolkowski is silent to thermocouple associated with the bath vessel for measuring the temperature of the bath and a cooler for cooling the flow of bath to the measuring vessel.
Bhandarkar teaches in the related art of polymerization reactors. [0092]  For a temperature element or instrument, the sensing element may include a thermocouple, a resistance temperature detector (RTD), and the like, of which may be housed in a thermowell, for instance. [0013] For loop reactors and other polymerization reactors, a cooling or coolant system is typically used to remove heat. See also, heat removing apparatus in [0097].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a thermocouple and a coolant system, as taught by Bhandarkar, to the device of Jamiolkowski, in order to allow for closed systems where temperature and pressure can be regulated to control production due to a polymerization in a single or multiple reactors is generally exothermic, or heat-generating in [0013]. 
Jamiolkowski, in view of Bhandarkar, is silent to a third pipe conduit for connecting the outlet of the cooler to the inlet of the measuring vessel; 25a fourth pipe conduit for connecting the outlet of the measuring vessel to the inlet of the reactor bath vessel; a heat source associated with the bath vessel; and, 15a circulation pump having an inlet and an outlet for cooling a bath stream; a first pipe conduit for connecting the 
Odi teaches in the related art of reactors for polymer reaction. [0096] The inlet position of the transfer line 21L may couple to the first loop reactor 50A on the discharge side of the circulation pump 56A in the first loop reactor 50A. The outlet position of the transfer line 21L may couple to the second loop reactor on the suction side of the circulation pump 56B in the second loop reactor 50B. [0015] The heater may be, for example, a shell and tube heat exchanger, a mixer, or an educator, such as a pick heater. [0064] and [0110] heater. [0075] FIG. 2 depicts an exemplary polymerization reactor system 20 (of FIG. 1) as having two loop slurry (polymerization) reactors 50A, 50B disposed and operated in series. (Examiner notes the reactors as structures would be equivalent to the vessels and connected by the connecting pipe conduits.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a pipe conduit (first conduit, second pipe conduit, third pipe conduit, and fourth conduit which are in fluidic communication) connecting the inlets and outlets between the reactor bath vessel, circulation pump, cooler, and measuring vessel and reactor bath vessel, as taught by Odi, in the device of modified Jamiolkowski, in order to allow for control/regulate the temperature whereby single or multiple reactors is generally exothermic, or heat-generating, and heat can be removed to control the temperature, as taught by Odi, in [0014].
	
Claim 2, modified Jamiolkowski teaches the system of claim 1, wherein the bioabsorbable specimen is selected from the group consisting of test coupons, sutures, tacks, meshes, staples, bone pins, bone plates, screws, 10ligating clips, staples, and knot clips (Jamiolkowski teaches [0048] As part of the novel method of the present invention, in vitro work is conducted to completely hydrolyze an absorbable polyester surgical implant device, such as sutures).    

Regarding Claim 3, modified Jamiolkowski teaches the system of claim 1, wherein the bioabsorbable specimen comprises a bioabsorbable polymer Jamiolkowski teaches ([0048] As part of the novel method of the present invention, in vitro work is conducted to completely hydrolyze an absorbable polyester surgical implant device, such as sutures).  

Regarding Claim 4, modified Jamiolkowski teaches the system of claim 3, wherein the bioabsorbable polymer is selected from the group consisting of aliphatic polyesters, poly(amino acids), copoly(ether-esters), polyalkylene 15oxalates, polyalkylene diglycolates, polyamides, tyrosine-derived polycarbonates, poly(iminocarbonates), polyorthoesters, polyoxaesters, polyamidoesters, polyoxaesters containing amine groups, poly(anhydrides), polyphosphazenes, poly(propylene fumarates), absorbable poly(ester urethanes), and combinations and blends thereof (Jamiolkowski teaches [0048] As part of the novel method of the present invention, in vitro work is conducted to completely hydrolyze an absorbable polyester surgical implant device, such as sutures).    

Regarding Claim 5, modified Jamiolkowski teaches the system of claim 3, wherein the bioabsorbable polymer is a homopolymer or 20copolymer (Jamiolkowski teaches many examples of Homopolymers and Copolymeres here. TABLE-US-00002 TABLE 2 Non-Filamentous Products Based on Synthetic Absorbable Polyesters Category Company Composition Polymer Type Suture Anchors PANALOK .RTM. RC Loop Anchor DePuy L-Lactide Homopolymer Mitek PANALOK .RTM. Loop DePuy L-Lactide Homopolymer Anchor Mitek Bio-Statak .RTM. Resorbable Soft Zimmer L-Lactide Homopolymer. RC Tack Biomet L-Lactide and Copolymer Glycolide Mesh Fixation Products).  

Regarding Claim 6, modified Jamiolkowski teaches the system of claim 5, wherein the polymer comprises one or more of the monomers selected from the group comprising lactic acid (including L-lactic acid and D-lactic acid), lactide (including L-, D-, meso and D,L- mixtures), glycolic acid, glycolide, g- caprolactone, p-dioxanone (1,4-dioxan-2-one), trimethylene carbonate (1,3-dioxan-2- 25one), 6-valerolactone, g-decalactone, 2,5-diketomorpholine (morpholinedione), pivalactone, a,a-diethylpropiolactone, ethylene carbonate, ethylene oxalate, 3-methyl- 1,4-dioxane-2,5-dione, 3,3 -di ethyl-1,4,dioxan-2,5 -dione, y-butyrolactone, 1,4-dioxepan- 2-one, 1,5-dioxepan-2-one, 6,6-dimethyl-dioxepan-2-one, 6,8-dioxabicycloctane-7-one or combinations thereof (Jamiolkowski teaches TABLE-US-00002 TABLE 2 PLLA-HA Polylactic Acid).  

Claim 8, Jamiolkowski teaches a system for performing in vitro testing of biodegradable medical devices ([0048]  in vitro work is conducted to completely hydrolyze an absorbable polyester surgical implant device, such as sutures at constant pH and elevated temperature), comprising: 
a mixing reactor bath vessel for containing a bioabsorbable medical device sample and an aqueous bath ([0064] Regarding the initial amount of water in the hydrolysis vessel, it is to be understood that a sufficient volume of water to effectively cover the test article in the hydrolysis vessel will be required. The hydrolysis vessel should have adequate spare volume to accommodate the test article, initial quantity of water and the final volume of titrating base solution. Hydrolysis reactor would be the bath vessel. It may be heated based on the temperature control), 
the bath vessel having an inlet and an outlet (0046] glass vessel. the glass vessel have an open top and the inlet and outlet can be at the open end as one example, [0064] Regarding the initial amount of water in the hydrolysis vessel, it is to be understood that a sufficient volume of water to effectively cover the test article in the hydrolysis vessel will be required. The hydrolysis vessel should have adequate spare volume to accommodate the test article, initial quantity of water and the final volume of titrating base solution.) and a mixer (mixer - [0091] magnetically stirred); 
a burette inserted into the bath vessel for delivering a flow of a base titrating solution ([0048]  a controlled means of introducing a dilute sodium hydroxide solution through Teflon.RTM. tubing); 
20a pH probe ([0046] a pH probe, [0048]); 

a computer associated with the system to monitor, control, and record the temperature and pH of the bath and the flow of base solution to the bath, and the 15temperatures of the bath stream exiting the bath stream cooler and the bath stream heater, as a function of time ([0046] Control, data collection and analysis and presentation may be via conventional and/or customized computers and conventional and/or customized software and equivalents thereof.).
While Jamiolkowski teaches ([0048] temperature controller), Jamiolkowski is silent to thermocouple associated with the bath vessel for measuring the temperature of the bath and a bath stream cooler having an inlet and an outlet for cooling a bath stream.
Bhandarkar teaches in the related art of polymerization reactors. [0092]  For a temperature element or instrument, the sensing element may include a thermocouple, a resistance temperature detector (RTD), and the like, of which may be housed in a thermowell, for instance. [0013] For loop reactors and other polymerization reactors, a cooling or coolant system is typically used to remove heat. See also, heat removing apparatus in [0097].

Jamiolkowski, in view of Bhandarkar, is silent to a first pipe conduit for connecting the bath vessel outlet to an inlet of a circulation 20pump; a second pipe conduit for connecting the outlet of the pump to the inlet of the cooler; a cell vessel having an inlet and an outlet; 25a third pipe conduit for connecting the outlet of the cooler to the inlet of the cell vessel; the vessel having an inlet and an outlet, and 25ETH59175a fourth pipe conduit for connecting the outlet of the cell vessel to the inlet of the pH measuring vessel; a bath stream heater having an inlet and an outlet for heating the bath stream; a fifth pipe conduit for connecting the outlet of the pH measuring vessel; to the inlet of the heater; 10a sixth pipe conduit for connecting the outlet of the stream heater to the inlet of the reactor bath vessel; a heat source associated with the bath vessel; and, 15a circulation pump having an inlet and an outlet for cooling a bath stream; a pipe conduit for connecting the bath vessel outlet to an inlet of a circulation pump; a pipe conduit for connecting the outlet of the pump to the inlet of the cooler. 
Odi teaches in the related art of reactors for polymer reaction. [0096] The inlet position of the transfer line 21L may couple to the first loop reactor 50A on the discharge side of the circulation pump 56A in the first loop reactor 50A. The outlet position of the transfer line 21L may couple to the second loop reactor on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a pipe conduit (containing first pipe conduit, second pipe conduit, third pipe conduit, fourth pipe conduit, fifth pipe conduit, and sixth pipe conduit in fluidic communication) connecting the inlets and outlets between the reactor bath vessel, circulation pimp, cooler, and measuring vessel and reactor bath vessel, pH measuring vessel, the cell vessel, etc. as taught by Odi, in the device of modified Jamiolkowski, in order to allow for control/regulate the temperature whereby single or multiple reactors is generally exothermic, or heat-generating, and heat can be removed to control the temperature, as taught by Odi, in [0014].

Regarding Claim 9, modified Jamiolkowski teaches the system of claim 8, wherein the bioabsorbable specimen is selected from the group consisting of test coupons, sutures, tacks, meshes, staples, bone pins, bone plates, screws, 20ligating clips, staples, and knot clips (Jamiolkowski teaches [0048] As part of the novel method of the 

Regarding Claim 10, modified Jamiolkowski teaches the system of claim 8, wherein the bioabsorbable specimen comprises a bioabsorbable polymer (Jamiolkowski teaches [0048] As part of the novel method of the present invention, in vitro work is conducted to completely hydrolyze an absorbable polyester surgical implant device, such as sutures).      

Regarding Claim 11, modified Jamiolkowski teaches the system of claim 10, wherein the bioabsorbable polymer is selected from the group consisting of aliphatic polyesters, poly(amino acids), copoly(ether-esters), polyalkylene 25oxalates, polyalkylene diglycolates, polyamides, tyrosine-derived polycarbonates, poly(iminocarbonates), polyorthoesters, polyoxaesters, polyamidoesters, polyoxaesters containing amine groups, poly(anhydrides), polyphosphazenes, poly(propylene fumarates), absorbable poly(ester urethanes), and combinations and blends thereof (Jamiolkowski teaches [0048] As part of the novel method of the present invention, in vitro work is conducted to completely hydrolyze an absorbable polyester surgical implant device, such as sutures).        

Regarding Claim 12, modified Jamiolkowski teaches the system of claim 10, wherein the bioabsorbable polymer is a homopolymer or copolymer (Jamiolkowski teaches Many examples of Homopolymers and Copolymeres here. TABLE-US-00002 

Regarding Claim 13, modified Jamiolkowski teaches t5he system of claim 12, wherein the polymer comprises one or more of the monomers selected from the group comprising lactic acid (including L-lactic acid and D-lactic acid), lactide (including L-, D-, meso and D,L- mixtures), glycolic acid, glycolide, g- caprolactone, p-dioxanone (1,4-dioxan-2-one), trimethylene carbonate (1,3-dioxan-2- one), 8-valerolactone, g-decalactone, 2,5-diketomorpholine (morpholinedione), 10pivalactone, a,a-diethylpropiolactone, ethylene carbonate, ethylene oxalate, 3-methyl- 1,4-dioxane-2,5 -dione, 3,3-diethyl-1,4,dioxan-2,5-dione, y-butyrolactone, 1,4-dioxepan- 2-one, 1,5-dioxepan-2-one, 6,6-dimethyl-dioxepan-2-one, 6,8-dioxabicycloctane-7-one or combinations thereof (Jamiolkowski teaches TABLE-US-00002 TABLE 2 PLLA-HA Polylactic Acid).    

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jamiolkowski (US Pub 2013/0330827), in view of Bhandarkar (US 2015/0011814).

Claim 15, Jamiolkowski teaches 25a system for performing in vitro testing of bioabsorbable medical devices ([0048]  in vitro work is conducted to completely hydrolyze an absorbable polyester surgical implant device, such as sutures at constant pH and elevated temperature), comprising: 
a heated mixing reactor bath vessel for containing a bioabsorbable specimen and an aqueous bath ([0064] Regarding the initial amount of water in the hydrolysis vessel, it is to be understood that a sufficient volume of water to effectively cover the test article in the hydrolysis vessel will be required. The hydrolysis vessel should have adequate spare volume to accommodate the test article, initial quantity of water and the final volume of titrating base solution. Hydrolysis reactor would be the bath vessel. It may be heated based on the temperature control), 
the bath vessel having an inlet and an outlet (0046] glass vessel. the glass vessel have an open top and the inlet and outlet can be at the open end as one example, [0064] Regarding the initial amount of water in the hydrolysis vessel, it is to be understood that a sufficient volume of water to effectively cover the test article in the hydrolysis vessel will be required. The hydrolysis vessel should have adequate spare volume to accommodate the test article, initial quantity of water and the final volume of titrating base solution.) and a mixer ([0091] magnetically stirred); 
27ETH59175a burette associated with the bath vessel for delivering a flow of a base titrating solution ([0048]  a controlled means of introducing a dilute sodium hydroxide solution through Teflon.RTM. tubing); 
a pH probe ([0046] a pH probe, [0048]); 

a computer associated with the system to monitor and record the temperature and pH of the bath and the flow of base solution to the bath as a function of time ([0046] Control, data collection and analysis and presentation may be via conventional and/or customized computers and conventional and/or customized software and equivalents thereof.).
While Jamiolkowski teaches ([0048] temperature controller), Jamiolkowski is silent to thermocouple associated with the bath vessel for measuring the temperature of the bath and a cooler for cooling the flow of bath to the measuring vessel.
Bhandarkar teaches in the related art of polymerization reactors. [0092]  For a temperature element or instrument, the sensing element may include a thermocouple, a resistance temperature detector (RTD), and the like, of which may be housed in a thermowell, for instance. [0013] For loop reactors and other polymerization reactors, a cooling or coolant system is typically used to remove heat. See also, heat removing apparatus in [0097].
. 

Response to Arguments
Applicant’s arguments, see page 6, filed 5/18/21, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 1-6, 9-13, and 15 has been withdrawn. 

Applicant's arguments, see pages 6-8, filed 5/18/21 have been fully considered but they are not persuasive. 

First, Applicant argues on page 7 that Claims 1 and 8 are directed to systems for performing in vitro testing of bioabsorbable medical devices with greater accuracy. The essential change from the prior art is the isolation of the pH measuring vessel and cooling element that reduces the temperature of the extracted bath stream from the reactor bath vessel. The claims have been amended to more specifically provided that the measuring vessel holds the pH probe and receives the cooled first bath stream. Claim 15, which is drafted in similar fashion, provides for a flow from the aqueous bath to be cooled and transferred to the measuring vessel for the pH probe.


Second, Applicant argues Jamiolkowski is a conventional single vessel system that does not isolate the pH measuring vessel, cool an extracted bath stream and/or measure the pH of the cooled extracted bath stream. Bhandarkar and Odi are both directed to the field of polymer reactors, not systems for in vitro testing of bioabsorbable medical. The in vitro test systems of the present invention are not polymer reactors. In fact, the systems are essentially reversing the polymeric reaction sequence to produce such polymers. Heat is provided to accelerate the degradation process. These reactor- based references are not analogous prior art and cannot be combined with the primary reference that is a testing system for purposes of the obviousness rejection. The Examiner has not demonstrated that one skilled in the art of developing in vitro testing systems would consider these reactor references as relevant. Even if relevant, the references would not have motivated one skilled in the art to create both an isolated pH vessel and incorporate a cooling element prior to the pH instrumentation and its holding vessel.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798